internal_revenue_service national_office technical_advice_memorandum date index uil number number release date case mis number tam-110047-98 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend tribe year a year b issues whether amounts paid to tribal council members for services performed as tribal council members are wages for purposes of the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and collection of income_tax at source on wages whether tribal council members are employees when providing services as tribal council members for all purposes of the internal_revenue_code including code sec_105 amounts received under accident and health_plans code sec_132 certain fringe_benefits as well as the sections tam-110047-98 found in subchapter_d of chapter of subtitle a deferred_compensation facts tribe is a federally recognized native american tribe the members of tribe and the affairs of tribe are governed by the tribal council which consists of seven members including a tribal chairperson and vice-chairperson the tribal council members are elected by the eligible voting members of the tribe their duties include generating tribal resolutions and signing all legal documents on behalf of the tribe the facts indicate that the tribal council members are common-law employees of the tribe the tribe issues a form_w-2 to each tribal council member reporting remuneration received for their services as tribal council members in year a the year at issue the tribe paid the employer’s share of fica and withheld the employee’s share of fica from some but not all of the tribal council members the tribe withheld federal_income_tax on all amounts paid to the tribal council members for their service as tribal council members in year b tribe began paying the employer portion of fica and withholding the employee the portion of fica on all salary payments made to the tribal council members law and analysis sec_3101 of the code imposes fica tax on the income of every individual equal to a certain percentage of wages received with respect to employment sec_3102 requires employer withholding of the tax imposed by sec_3101 sec_3111 imposes an excise_tax on employers calculated as percentages of wages paid with respect to employment sec_3121 of the code defines wages for fica purposes in pertinent part as all remuneration for employment sec_3121 defines employment in pertinent part as any service of whatever nature performed by an employee for the person employing the employee sec_3301 of the code imposes futa_tax on every employer with respect to wages paid_by him with respect to employment sec_3306 defines wages in pertinent part as all remuneration for employment sec_3306 defines employment in pertinent part as any service of whatever nature performed by an employee for the person employing the employee tam-110047-98 sec_3402 of the code provides in pertinent part that every employer making payment of wages is required to deduct and withhold upon those wages an income_tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3401 defines wages in pertinent part as all remuneration for services performed by an employee for his employer sec_3402 of the code provides that the secretary is authorized by regulations to provide for withholding from remuneration for services performed by an employee for the employee’s employer which without regard to this paragraph does not constitute wages sec_31_3402_p_-1 of the employment_tax regulations provides that an employee and the employer may enter into an agreement to provide for the withholding of income_tax upon the payment of amounts described in sec_31_3401_a_-3 of the regulations these amounts include with certain exceptions any remuneration for services performed by an employee for an employer which without regard to sec_31_3401_a_-3 of the regulations does not constitute wages under sec_3401 sec_31_3402_p_-1 of the regulations sets forth the method by which an employee and employer may enter into an agreement under sec_3402 revrul_59_354 1959_2_cb_24 sets forth a limited employment_tax exception for amounts paid to tribal council members for services performed by them as council members revrul_59_354 holds that while these amounts are includible in the council member's gross_income they do not constitute wages for purposes of fica futa and federal_income_tax withholding based on the facts as stated in accordance with revrul_59_354 we conclude that remuneration paid to the tribal council members for their services as tribal council members is not be subject_to fica futa or federal_income_tax withholding pursuant to the provisions of sec_3402 of the code and the regulations thereunder individual tribal council members may enter into voluntary withholding agreements with the tribe conclusions amounts paid to tribal council members for services performed as tribal council members are not wages for purposes of fica futa and federal_income_tax withholding members of the tribal council of tribe are common-law employees to the extent other sections of the code utilize the same definition of employee tribal council members will be employees for purposes of those code sections tam-110047-98 caveats except as specifically ruled on above no opinion is express or implied concerning the application of any other section of the code to this transaction a copy of this technical_advice_memorandum is to be given to the tribe sec_6110 of the code provides that it may not be used or cited as precedent
